department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 itty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend c state of incorporation d date of incorporation e church denomination f pastor and board chairman g governing body of the e church h corporate name j website url dear date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you are a corporation formed on d under the laws of the state of c your articles of incorporation indicates the purposes for which you were formed are charitable religious educational and scientific purposes under sec_501 of the code your past current and future activities include preaching engagements revivals bible studies worship services and mission outreach trips the activities are primarily conducted at e denomination churches throughout the united_states you receive and send requests for f who is your director chairman and a pastor at a local e church to preach teach or exhort the word of god f was instrumental in your formation your committees which consist of licensed preachers and members of the e church are responsible for letter rev catalog number 47630w coordinating planning and fundraising for your activities the five committees are public relations communications social media marketing and strategy and fundraising you also support f's candidacy for the bishop of the e church the e church does not appoint its bishops instead delegates are elected to the church's quadrennial conference by its grassroots clergy and lay members and the delegates in turn vote on candidates for the bishop the office of bishop is the highest office within the e church the bishops together comprise the g which is the governing body of the church candidates for the office of bishop are normally required to pay for their campaign expenses by seeking donations and organizing fundraisers while preaching teaching and exhorting the word of god the e church does not assist candidates with such expenses the office may also entail a higher compensation than that which is typically earned by local pastors such as f however we are unclear on this matter since you did not respond to our question on this point you arrange for f to travel to various e churches to preach teach and exhort the word of god where after the event you may conduct activities to make audience members aware of the fact that f is running for bishop you have printed advertisements and distributed campaign materials postcards bookmarks ink pens and buttons in support of f's candidacy your corporate name h and your website url j each consists of a short phrase unambiguously communicating the candidacy of f and support for such candidacy your website solicits donations for the f's election campaign you conduct an annual dinner dance fundraiser where attendees are advised that the proceeds benefit h your revenues come from online donations other contributions and the annual fundraising gala furids are used to pay for administrative expenses public relations print written communications social media marketing and strategy fundraising and travel law sec_501 of the code provides for exemption from federal_income_tax for organizations that are organized and operated exclusively for charitable educational religious or scientific purposes no part of the income of which inures to the benefit of private individuals sec_1_501_a_-1 of the income_tax regulations hereafter regulations defines private_shareholder_or_individual to mean persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose letter rev catalog number 47630w sec_1 c -1 c of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes the court found that a trade_association had an underlying commercial motive that distinguished its educational program from those carried out by entities such as universities and therefore the association did not qualify for exemption in 477_f2d_340 4th cir cert_denied 413_us_910 the fourth circuit held that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 92_tc_1053 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 of the code because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with republican party entities and that most of the organization's graduates worked in campaigns for republican candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting republic candidates and entities and was therefore operated for the substantial nonexempt purpose of benefiting private interests in westward ho v commissioner tcmemo_1992_192 an organization was created by three individuals to provide funds to indigent and antisocial persons the court concluded that the organization's true purpose was to provide the three founders who owned businesses in the local area with a more desirable business environment by removing disruptive homeless persons from the locality application of law to be exempt under sec_501 of the code you must be organized and operated exclusively for exempt purposes within the meaning of that section an organization is operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 see sec_1 c -1 c of the regulations in addition your activities must serve the public interest and may not benefit private interests more than incidentally as described in sec_501 -1 c of the regulations your director chairman f is a private individual as defined in sec_501 a -1 c of the regulations as she has a personal and private interest in your activities your support of f's candidacy inures to her benefit by being designed to help advance her career from pastor to bishop with all the additional power and presumably higher compensation that the higher office entails you have failed the operational_test as described in sec_1_501_c_3_-1 of the regulations causing you to fail to qualify for exemption_letter rev catalog number 47630w additionally while f's speaking engagements may otherwise serve exempt religious purposes they would appear to also serve a secondary nonexempt purpose of promoting f's candidacy when viewed in combination with your other campaign activities see american campaign academy supra and westward ho supra operating for the benefit of private parties such as f constitutes a substantial nonexempt purpose old dominion box co supra the presence of a single nonexempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes better business bureau of washington d c inc v united_states supra see also regs sec_1_501_c_3_-1 supra therefore because your activities inure to the benefit of f and do not serve exclusively exempt purposes you do not meet the requirements for exemption under sec_501 of the code your position you contend that support of f's candidacy for the office of bishop furthers exclusively charitable or religious purposes by providing opportunities for preaching teaching and exhorting the word of god f is the vehicle by which your vision and mission of transforming lives through relevant preaching and teaching of god's word are accomplished you state that upon the prayerful election of f as a bishop of the e church the members of h would be able to continue the vision and mission as set forth and adopted by the organization our response to your position as explained above your support of f's candidacy confers a substantial direct material benefit on f by helping to advance f's career and thus serves a substantial nonexempt purpose your activities inure to the benefit of f disqualifying you from exemption under sec_501 of the code conclusion because your earnings inure to f’s benefit and do not serve exclusively exempt purposes you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations letter rev catalog number 47630w for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we'll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
